Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s reply dated 08/19/2022 has been received.
Claims 106-127 are examined in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter

	The rejection of claims 106-127 under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  37 CFR 1.118 (a) states that “No amendment shall introduce new matter into the disclosure of an application after the filing date of the application” is withdrawn in light of the amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 106-127 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 106 remains unclear. Applicant’s amendments to the claims are appreciated. However, the claims remain unclear because, it is still unclear what would indicate “delaying the progression” and “enhancing the progression.” The same phrases render claim 116 unclear. 
The rejection regarding the clarity of claim 108 is withdrawn in light of the amendment to the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 106-109, 111-119 and 121-125 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davila et al. (2004, Toxicological Sciences, Vol. 79, pgs. 214-223) in view of Bush et al. (2004, PNAS, Vol. 101(9), pgs. 2870-2875) and Sweeney et al. (1995, PNAS, Vol. 95, pgs. 14406-14410) for reasons of record in the Non-Final Office Action mailed on 6/14/2018 (and repeated below).
Regarding claim 106, Davila et al. teach that “stem cells are an important new tool for developing unique, in vitro model systems to test drugs and chemicals and a potential to predict or anticipate toxicity in humans.” (Abstract lines 7-9). Davila continues to teach (emphasis added) “The striking potential benefits of stem cells, when applied to toxicology, result from their unique properties compared to primary human cells; that is, unlimited proliferation ability, plasticity to generate other cell types, and a more readily available sources of human cells. Stem cell-based systems offer a very promising and innovative alternative for obtaining large numbers of cells for early efficacy and higher toxicity screening, allowing scientists to improve the selection of lead candidates and the reduction of adverse outcomes in later stages of drug development. For example, hepatocytes and cardiomyocytes from stem cells in vitro can be routinely used to screen new chemical entities for hepatotoxicity and cardiotoxicity, two leading causes of failure in preclinical development of new therapeutic drugs.” (pg. 215 col. 2 parag. 1 lines 1-14).
Thus, Davila teaches differentiation of pluripotent stem cells into cardiomyocytes for the purpose of toxicology screening. 

Regarding claims 114 and 124, Davila continues to teach that (emphasis added) “Human ES cells were isolated in 1998 (Thomson et al., 1998) and were shown to retain the same plasticity as mouse ES cells, i.e., the ability to differentiate into several somatic or somatic-like functional cells such as neurons, hepatocytes, cardiomyocytes” (pg. 214 col. 2 parag. 2 lines 14-18).
	Davila does not teach:
	(i) that the cardiomyocytes can have a cardiomyopathic phenotype or that the cardiomyopathy is hypertrophic, or
(ii) that the cardiomyopathy is obtained through genetic modification.
However, Sweeney et al. induced hypertrophic cardiomyopathy (HCM) in isolated cardiomyocytes by transfecting with expression constructs encoding a mutated truncated cardiac troponin T (TnT) comprising two missense mutations, Ile79Asn and Arg92Gln (see Abstract and pg. 14407 col. 1 parags. 1-2).
Sweeney teaches that “In this study, three HCM-causing cardiac TnT mutations (Ile79Asn, Arg92Gln, and ΔGlu160) were studied in a myotube expression system. Functional studies of wild-type and mutant transfected myotubes revealed that all three mutants decreased the calcium sensitivity of force production and that the two missense mutations (Ile79Asn and Arg92Gln) increased the unloaded shortening velocity nearly 2-fold. The data demonstrate that TnT can alter the rate of myosin cross-bridge detachment, and thus the troponin complex plays a greater role in modulating muscle contractile performance than was recognized previously. Furthermore, these data suggest that these TnT mutations may cause disease via an increased energetic load on the heart. This would represent a second paradigm for HCM pathogenesis.” (Abstract last 15 lines).

Bush taught inducing a hypertrophic cardiomyopathic phenotype in cardiomyocytes by treating them with 5HT. Regarding hypertrophic cardiomyocytes and claims 107 and 117, Bush et al. teach “In an effort to identify novel small molecules that might prevent pathological cardiac hypertrophy by stimulating MCIP1 expression, we performed a high-throughput screen (HTS) of a chemical library for compounds capable of activating the calcineurin/NFAT-responsive promoter of the MCIP1 gene in muscle cells.” (pg. 2870 col. 2 parag. 2 lines 1-5).
Regarding claims 108, 109, 111, 118, 119 and 121, Bush teaches they transfected cardiomyocytes with a reporter (luciferase) construct under control of the human modulatory calcineurin-interacting protein (MCIP1) promoter and screened a library of compounds (pg. 2870 col. 2 parag. 4).
Regarding claims 112, 113, 122 and 123, Bush teaches that α-actin and atrial natriuretic factor (ANF) was used as an indicator of cardiac hypertrophy after stimulation with PAMH (Fig. 2).
	Thus, at the time of filing the ordinary artisan would have found it prima facie obvious to modify the teachings of Davila regarding toxicity screening of potential therapeutics using ESC-derived cardiomyocytes with the teachings of Sweeney that cardiac hypertrophy can be induced through genetic modification and the teachings of Bush that hypertrophic cardiomyocytes can be modified with reporter genes for use as an indicator of effects in the screen.
 	One of ordinary skill in the art would have been motivated to make such a combination since Davila teaches that cardiomyocytes are a routine platform to screen for cardiotoxicity of compounds and Bush teaching that hypertrophic cardiomyocytes can be screened to determine candidate compounds effects on hypertrophy. Further motivation is provided by Sweeney that cardiac hypertrophy has a genetic cause which can induced through the expression of cardiac genes comprising mutations. One would be motivated to replace the primary cardiomyocyte cultures with pluripotent stem cell-derived cardiomyocytes because Davila taught that primary cultures are limited in availability and that cardiomyocytes derived from human stem cells provides an alternative source (see page 216).  Thus, the ordinary artisan would find it both routine and obvious that candidate drug substances suspected of being capable of ameliorating cardiomyopathy could be screened, identified or determined to be toxic via the combined teachings of Davila, Bush and Sweeney.
	There would have been a reasonable expectation of success that the cardiomyocyte of Davila could be made hypertrophic and screened since Davila teaches that cardiomyocytes can be routinely used to screen new chemical entities for cardiotoxicity.
	Thus, the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claims 110 and 120 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davila et al. (2004, Toxicological Sciences, Vol. 79, pgs. 214-223) in view of Bush et al. (2004, PNAS, Vol. 101(9), pgs. 2870-2875) and Sweeney et al. (1995, PNAS, Vol. 95, pgs. 14406-14410) as applied to claims 106-109, 111-119 and 121-127 above, and further in view of Yutzey et al. (1994, Development, Vol. 120, pgs. 871-883) for reasons of record in the Non-Final Office Action mailed on 6/14/2018 (and repeated below).
	As set forth above, Davila, Bush and Sweeney are relied upon above in teaching a method screening, identifying or determining the toxicity of a candidate drug substances suspected of being capable of ameliorating cardiomyopathy. Bush teaches use of a reporter linked to specific regulatory sequences to indicate and observe specific cellular pheotypes. 

	Davila, Bush and Sweeney do not teach:
	(i) using a cell-type specific regulatory sequence that is atrial and/or ventricular specific.

	(i) Regarding atrial-specific cell-type regulatory sequences, Yutzey et al. teach “A unique myosin heavy chain cDNA (AMHC1), which is expressed exclusively in the atria of the developing chicken heart, was isolated and used to study the generation of diversified cardiac myocyte cell lineages.” (Abstract lines 1-4).
	Yutzey continues to teach that they provide the nucleic and amino acid sequences for AMHC1 (Fig. 1) and evaluated the active domains of AMHC1 (pg. 878 col. 1 last parag. bridge pg. 879 col. 2 parag. 2).

	Thus, at the time of filing the ordinary artisan would have found it prima facie obvious to modify the teachings of Davila, Bush and Sweeney regarding a method screening, identifying or determining the toxicity of a candidate drug substances suspected of being capable of ameliorating cardiomyopathy with the teachings of Yutzey that AMHC1 is a unique myosin heavy chain expressed exclusively in the atria.
	One of ordinary skill in the art would have been motivated to make such a modification since Yutzey teaches that AMHC1 is expressed only in the atria, thus the ordinary artisan can screen for hypertrophy in only the atria using the myosin heavy chain of Yutzey.
	There would have been a reasonable expectation of success that the MCIP1 regulatory elements of Bush could be replaced with the AMHC1 regulatory elements of Yutzey since the skilled artisan has all of the requisite knowledge to do so as it was routine in the art at the time of filing.	
Thus, the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Claims 106,109,116,119,126-127 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Davila et al. (2004, Toxicological Sciences, Vol. 79, pgs. 214-223) in view of Bush et al. (2004, PNAS, Vol. 101(9), pgs. 2870-2875) and Sweeney et al. (1995, PNAS, Vol. 95, pgs. 14406-14410) as applied to claims 106-109, 111-119 and 121-125 above, and further in view of Lee (1994, Molecular and Cellular Biology, 14:1220-1229).
	As set forth above, Davila, Bush and Sweeney are relied upon above in teaching a method screening, identifying or determining the toxicity of a candidate drug substances suspected of being capable of ameliorating cardiomyopathy. Bush teaches use of a reporter linked to specific regulatory sequences to indicate and observe specific cellular phenotypes. 


	Davila, Bush and Sweeney do not teach:
	(i) using a cell-type specific regulatory sequence that is ventricular specific.

	(i) Regarding atrial-specific cell-type regulatory sequences, Lee et al. teach “To identify the critical cis regulatory elements which mediate ventricular chamber-specific expression of the MLC-2v gene in the in vivo context, a series of transgenic mice which harbor mutations in putative MLC-2 cis regulatory elements in a 250-bp MLC-2-luciferase fusion gene which is expressed in a ventricular chamber-specific fashion in transgenic mice were generated.” (Abstract lines 3-6). The analysis performed by Lee identified the necessary positive and negative regulatory elements to drive ventricular specific expression. 

	Thus, at the time of filing the ordinary artisan would have found it prima facie obvious to modify the teachings of Davila, Bush and Sweeney regarding a method screening, identifying or determining the toxicity of a candidate drug substances suspected of being capable of ameliorating cardiomyopathy with the teachings of Lee regarding the elements that are necessary to drive reporter expression in a ventricular-specific manner in order to assess ventricular phenotypes.
	One of ordinary skill in the art would have been motivated to make such a modification since Lee teaches that MLC2v is expressed only in the ventricle, thus the ordinary artisan can screen for hypertrophy in only the ventricle using the MHC-2v promoter of Lee.
	There would have been a reasonable expectation of success that the MCIP1 regulatory elements of Bush could be replaced with the MLC2v regulatory elements since the skilled artisan has all of the requisite knowledge to do so as it was routine in the art at the time of filing. 
	Thus, the cited art provides the requisite teachings and motivations to make and use the invention as claimed.

Response to Arguments
Applicant argues that in cardiomyocytes obtained from pluripotent stem cells already have upregulated expression of genes expressed during early embryonic development and thus the skilled artisan would not find it obvious to use this same phenotype as an indicator of cardiac hypertrophy. Claims 106 and 116 are generic and recite that the cardiomyopathic phenotype is activation of genes expressed during early embryonic development. There is nothing of record to evidence that the genes upregulated in hypertrophic cardiomyocytes are also upregulated in cardiomyocytes differentiated from pluripotent stem cells. Because cardiomyocytes derived from pluripotent stem cells are not hypertrophic, it is held that their gene expression profiles differ. Applicant’s arguments are not found persuasive for the reasons set forth below. 
Taegtmeyer (2010, of record) states, “However, in a variety of pathophysiologic conditions, including hypoxia, ischemia, hypertrophy, atrophy, diabetes, and hypothyroidism, the postnatal heart returns to the “fetal” gene program” (see Abstract). The Griesbeck declaration, by reference to Sabbah, Sugden and Takemura (paragraph 13) supports this first concept. For example, Sabbah teaches that heart failure can lead to enhanced sympathetic drive and that sympathoadrenergic overdrive can trigger induction of the fetal gene program. Takemura teaches that cardiomyocytes of failing hearts show phenotype alterations such as fetal type gene induction. Takamura does not teach any specific fetal type genes as being induced and does not correlate any of the such genes to ESC-derived cardiomyocytes. 
However, the references in the Griesbeck declaration do not support a second concept  that ESC-derived cardiomyocytes express the same “fetal gene program” and fails to lead to the conclusion that ESC-derived cardiomyocytes and cardiomyocytes from a hypertrophic heart expressing the same fetal gene program. 
The Griesbeck declaration references Muthucchamy, Miller-Hance, Fijnvandraat, and Xu, which teach ES cell-derived cardiomyocytes follow a similar progression of gene expression as those that develop in vivo. These references do not support that the ESC-derived cardioyocytes have activated the fetal gene program. Miller-Hance supports that later chamber specification of the cells can occur in vitro despite the lack of an intact heart tube, positional cues and physiologic stimuli. Miller-Hance follows changes in gene expression through differentiation of the ESCs and states,
	Likewise, the present study has exploited the features of this system that mimic in vivo embryogenesis to demonstrate that the developmental gene program activated during establishment and differentiation of muscle lineages in vitro parallels the sequence of events occurring in the developing mouse embryo. Myosin heavy chain genes ( and ), alkali myosin light chains (MLC-1A and MLCG-1V), and atrial natriuretic factor transcripts are each expressed in an appropriate, stage-specific pattern, with negligible expression of these markers in undifferentiated ES cells and sequential transcriptional activation ensuing upon differentiation. (Paragraph bridging pages 25249 and 25251).

In teaching that the in vivo embryonic program is followed during differentiation, Miller-Hance is not teaching that the differentiated cardiomyocyte has activated the fetal gene program. Fijnvandraat teaches that cardiomyocytes differentiated from ESCs exhibit characteristics of early chamber myocardium but does not support induction of the fetal gene program.  Fijnvandraat states that Nkx2.5, Gata4, Mef2c and Irx4 are expressed at the same levels in embryonic, neonatal and adult hearts while genes associated with chamber formation are expressed at low levels in the ESC-derived cardiomyocyte. This does not equate to induction of the fetal gene program. Muthuchamy teaches a correlation in the progression of tropomysin isoforms through ESC differentiation in vitro and heart development in vivo. This does not lend support to the notion that ESC-derived cardiomyocytes have activated a fetal gene program. Similarly, the Griesbeck declaration quotes the Xu reference as stating, “Taken together, the data above indicate that hES cell-derived cardiomyocytes show gene expression patterns of developing cardiomyocytes.” This statement, in its true context, is concluding that, temporally, through development, the gene expression patterns in vitro are similar to those observed in vivo. It is not intended to imply that in vitro differentiated cardiomyocytes have an embryonic or fetal gene expression profile.  A close inspection of Xu at page 504, shows that gene expression was monitored of days 0 to 6 of differentiation, from pluripotent stem cells at day 0. ANF was upregulated during differentiation as expected for a developing, but not adult, heart. 

 As well, “activation of genes expressed during early embryonic development,” as claimed, is a very large genus that includes genes expressed in any part of the embryo, including genes that are also expressed in adults (genes encoding enzymes ort metabolic proteins, for example). The genus is not limited to genes that are specifically upregulated in induced cardiomyocytes and there is nothing on the record to show that all genes upregulated in hypertophic cardiomyocytes are also upregulated to the same levels in induced cardiomyocytes. As previously set forth, if this were the case, then enablement of the claims would be an issue. 
Applicant appears to be offering contradictory arguments. On the one hand, it is argued that fetal gene expression equates to cardiomyopathy and thus ESC-derived cardiomyocytes are already cardiomyopathic. On the other hand, it is argued that a substance that treats cardiomyopathy in pluripotent-derived cardiomyocytes would not translate to a compound that treats induced cardiomyopathy.  The common feature of generically recited upregulated fetal gene expression fails to support the conclusion that cardiomyocytes derived from pluripotent cells must be cardiomyopathic or that the upregulated genes in the two cell populations are the same. Given that Applicant is equating the fetal gene expression pattern to cardiomyopathy in both instances, one would draw from that line of logic that they would be effectively treated by the same compounds. 
Thus, the rejection is maintained.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632

/VALARIE E BERTOGLIO/Primary Examiner, Art Unit 1632